DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 11 are pending in the instant application.
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims are directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
	Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372:
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I: Claims 1 – 9, drawn towards a process for synthesizing an azo compound comprising the steps (a) – (d).
II: Claims 10 – 11, drawn towards the use of a compound of formula (I) as a complexing agent for a catalyst.
The groups of inventions listed as Groups I – II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	There is no special technical feature linking Group I – II. The technical feature common to the claims of Groups I – II is the compound of formula (I). However, this technical feature is not considered a special technical feature because it does not make a contribution over the prior art in view of the European Patent Publication 3098228 A1 (Dolbecq-Bastin). Dolbecq-Bastin teaches (see, paragraph [0051]) a compound of general formula (A), H2O3PC(OH)(R)PO3H2, and the method of using said bisphosphonate compound to form stable polyoxometalates complexes.
Therefore, the feature linking the claims does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, Groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Therefore, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
Election of Species
This application contains claims drawn towards more than one species of the generic invention. These species (compounds of formula (I)) are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the compounds of formula (I) share a common bis(phosphonic acid) structure connected to the alpha carbon atom, the common structure is not a significant structural element in view of Dolbecq-Bastin (see, page 6, paragraph [0051]). Therefore, the compounds lack unity of invention.
If Invention I is elected, Applicant is required to elect a single disclosed hydrazo compound, or a single grouping of patentably indistinct species, and a compound of formula (I), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Applicant is requested to identify each of the variables (R1 – R3) of the compounds of formula (I). Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election
Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Telephonic Election/ Restriction
During a telephone conversation with the Applicant’s representative, Gregory Lowen, on April 25, 2022, a provisional election with traverse was made to prosecute the invention of Group I (claims 1 – 9) drawn towards a process for synthesizing an azo compound comprising the steps (a) – (d). Affirmation of this election must be made by applicant in replying to this Office action. Claims 10 – 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected invention, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected the hydrazo compound, 2,2’-hydrazo-bis-isobutyronitrile, and the compound of formula (I), 1-hydroxyethylidene-1,1-diphosphonic acid, wherein in the formula (I), (R1)(R2)C(PO3(R3)2)2:
R1 is methyl;
R2 is hydroxy; and
Each R3 is hydrogen.

	Search: The hydrazo and the compound of formula (I) as elected by the Applicant are not found to be free of prior art. Therefore, search has not been further expanded yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Priority

    PNG
    media_image1.png
    77
    343
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on September 10, 2020 and October 12, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20150011738 A1 (Sage) in view of U.S. Patent Publication 20130261041 A1 (Rohwer).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the Co-pending Application
	Sage teaches (see, paragraphs [0009] – [0014], Example 1) a process for synthesizing Azobisisobutyronitrile (azo compound in the instant claims) comprising
step a) in the instant claims: Reacting 62.2g of hydrogen peroxide with 116.8g of 2,2’-hydrazobisisobutyronitrile, 2.4g of phosphomolybdic acid and 10% hydrazine hydrate solution;
step b) in the instant claims: The reaction mixture obtained in step a) is collected;
step c) in the instant claims: a sample of the reaction mixture is withdrawn in order to check the consumption of the introduced hydrogen peroxide. 0.18% of residual peroxide solution is obtained. The remaining reaction mixture is filtered and 402g of the mother liquors, which contains the azo compound, is collected.
Step d) in the instant claims: The collected azobisisobutyronitrile is washed twice and 102.5 g of final azobisisobutyronitrile is obtained.
Ascertaining the differences between the prior art and the claims at issue.
	Sage does not explicitly teach the method of using the compound of formula (I), specifically 1-hydroxyethylidene-1,1-diphosphonic acid, as recited in the instant claim 2.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Rohwer teaches a composition comprising acylhydrazone compounds and hydrogen peroxide and the method of using said composition as a catalyst for oxidation. See, paragraphs [0004] –  [0005]. Rohwer discloses that it is also advantageous that the composition further comprises heavy metal chelating agents (sequestrants) such as 1-hydroxy ethylidene-1,1-diphosphonic acid (HEDP). See, paragraphs [0040] and [0046]. Rohwer further teaches that the composition is used as a catalyst for oxidation in order to enhance the action of H2O2 or peroxides. See, paragraph [0004] and [0009].
	Similar to the teachings as set forth by Sage, Rohwer teaches a composition (reaction mixture as taught in Sage) comprising hydrogen peroxide, oxidizing agent in the instant claims, and acylhydrazone compounds, hydrazo compounds in the instant claims. Since Rohwer additionally shows the benefit of using 1-hydroxyethylidene-1,1-diphosphonic acid (HEDP), compound of instant formula (I), a person having ordinary skill in the art would have been motivated to use HEDP in the process as taught by Sage in order to enhance the effect of H2O2 or peroxides in the reaction mixtures, with a reasonable expectation of successfully synthesizing azo compounds. Therefore, U.S. Patent Publication 20150011738 A1 and U.S. Patent Publication 20130261041 A1 render the instant claims 1 – 9 prima facie obvious.

Conclusion
Claims 1 – 9 are rejected.
Claims 10 – 11 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626      

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626